695 S.E.2d 454 (2010)
STATE of North Carolina
v.
Harold FOSTER.
No. 119P10.
Supreme Court of North Carolina.
March 24, 2010.
Harold Foster, pro se.
Catherine F. Jordan, Assistant Attorney General, for State of NC.

ORDER
Upon consideration of the petition filed by Defendant on the 22nd of March 2010 in this matter for a writ of mandamus, the following *455 order was entered and is hereby certified to the Superior Court, Rowan County:
"Dismissed by order of the Court in Conference this the 24th of March 2010."